DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 5/7/2022, overcomes the examiner’s rejection.  He allows claims 1, 3-5, 13, 16-18, 20-22 and 24-26 and cancels claims 2, 6-12, 14-15, 19 and 23.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matter Esserman on 4/27/2022.
The application has been amended as follows (ie. replace the claims with the following): 
1. (Currently Amended) A wireless roaming method comprising:
determining, by a current access point, whether a mobile station is in a boundary state, wherein the boundary state includes that a difference between a first signal strength information value and a second signal strength information value of the mobile station is less than a boundary threshold value, the first signal strength information value representing a signal strength between the mobile station and the current access point, and the second signal strength information value representing a signal strength between the mobile station and a target access point;
in response to the mobile station being in the boundary state, determining, by the current access point, whether a key for [[]] the target access point corresponding to the mobile station is stored;
in response to the key not being stored, performing, by the current access point, a key exchange on behalf of the mobile station with the target access point to obtain a key corresponding to the mobile station, wherein the key exchange includes:
sending, by the current access point, key request information to the target access point, the key request information including a MAC address of the mobile station that is represented,
obtaining, by the current access point, key request feedback information from the target access point,
calculating, by the current access point, based on the key request feedback information and obtaining a key, and
confirming, by the current access point, the key with the target access point; and
sending, by the current access point, the key to the mobile station.


2. (Cancelled) 


3. (Currently Amended) The system according to claim [[]] 24, wherein:
the first signal strength information value includes the signal strength of the current access point detected by the mobile station or the signal strength of the mobile station detected by the current access point, and 
the second signal strength information value includes the signal strength of the target access point detected by the mobile station or the signal strength of the mobile station detected by the target access point.

4. (Previously Presented) The wireless roaming method according to claim 1, wherein the boundary threshold value is a fixed value.


5. (Previously Presented) The wireless roaming method according to claim 1, wherein the boundary threshold value is related to a larger one of the first signal strength information value and the second signal strength information value, or related to an average value of the first signal strength information value and the second signal strength information value.


6-12. (Cancelled) 


13. (Currently Amended) An access point apparatus, comprising: 
a first access point apparatus functioning as a current access point, the first access point comprising:
a non-transitory memory which stores a computer program executable on a processor; and 
the processor, wherein the processor carries out operations comprising:
determining whether a mobile station is in a boundary state, wherein the boundary state includes that a difference between a first signal strength information value and a second signal strength information value of the mobile station is less than a boundary threshold value, the first signal strength information value representing a signal strength between the mobile station and the current access point, and the second signal strength information value representing a signal strength between the mobile station and a target access point;
in response to the mobile station being in the boundary state, determining whether a key for [[]] the target access point corresponding to the mobile station is stored;
in response to the key being not stored, performing a key exchange on behalf of the mobile station with the target access point to obtain a key corresponding to the mobile station, wherein the key exchange includes:
sending, by the current access point, key request information to the target access point, the key request information including a MAC address of the mobile station that is represented,
obtaining, by the current access point, key request feedback information from the target access point,
calculating, by the current access point, based on the key request feedback information and obtaining a key, and
confirming, by the current access point, the key with the target access point; and
sending the key to the mobile station.


14-15. (Cancelled) 


16. (Previously Presented) The wireless roaming method according to claim 1, further comprising:
receiving, by the target access point, a key update request sent by the current access point;
performing, by the target access point, a key exchange with the current access point;
performing, by the target access point, key confirmation with the current access point;
determining, by the target access point, an access of the mobile station; and
based on the determined access of the mobile station, communicating, by the target access point, with the mobile station using the key.




17. (Previously Presented) The wireless roaming method according to claim 16, wherein performing key exchange with the current access point includes:
receiving, by the target access point, key request information sent by the current access point, the key request information including a MAC address of a mobile station represented by the current access point;
sending, by the target access point, the key request information to an access point controller;
receiving, by the target access point, a Base Transient Key (BTK) and a Refresh Number (RN) sent by the access point controller; and
generating, by the target access point, a Pairwise Transient Key (PTK) based on the BTK and the RN and sending key feedback information to the current access point, the key feedback information including the BTK and the RN.


18. (Previously Presented) The wireless roaming method according to claim 16, wherein subsequent to the access of the mobile station, the wireless roaming method further comprises:
sending a broadcast key to the mobile station.


19. (Cancelled) 


20. (Previously Presented) The wireless roaming method according to claim 1, further comprising:
receiving, by the mobile station and from the current access point, a key corresponding to a target access point;
determining, by the mobile station, whether roaming is to be performed; and
in response to a determination that roaming is to be performed, communicating, by the mobile station, with the target access point using the received key,
wherein the current access point has the same Service Set Identifier as the target access point.
21. (Previously Presented) The wireless roaming method according to claim 20, wherein in response to a key sent by the current access point not being received when roaming is performed, performing, by the mobile station, key exchange with the target access point so as to obtain a key.


22. (Previously Presented) The wireless roaming method according to claim 20, wherein after roaming is proceeded, the roaming method further comprises:
receiving, by the mobile station, a broadcast key sent by the target access point.


23. (Cancelled) 


24. (Previously Presented) A system, comprising: 
a first access point apparatus functioning as a current access point, the first access point apparatus comprising:
a first non-transitory memory which stores a computer program executable on a first processor; and 
the first processor, wherein the first processor carries out operations comprising:
determining whether a mobile station is in a boundary state, wherein the boundary state includes that a difference between a first signal strength information value and a second signal strength information value of the mobile station is less than a boundary threshold value, the first signal strength information value representing a signal strength between the mobile station and the current access point, and the second signal strength information value representing a signal strength between the mobile station and a target access point; and
in response to the mobile station being in the boundary state, determining whether a key for the target access point corresponding to the mobile station is stored;
in response to the key being not stored, performing a key exchange on behalf of the mobile station with the target access point to obtain a key corresponding to the mobile station; and
sending the key to the mobile station; and
a second access point apparatus functioning as the target access point, the second access point apparatus comprising:
a second non-transitory memory which stores a computer program executable on a second processor; and 
the second processor, wherein the second processor carries out operations comprising:
receiving a key update request sent by the current access point;
performing a key exchange with the current access point;
performing key confirmation with the current access point;
determining an access of the mobile station; and
based on the determined access of the mobile station, communicating with the mobile station using the key.


25. (New) The wireless roaming method according to claim 1, wherein:
the first signal strength information value includes the signal strength of the current access point detected by the mobile station or the signal strength of the mobile station detected by the current access point, and
the second signal strength information value includes the signal strength of the target access point detected by the mobile station or the signal strength of the mobile station detected by the target access point.


26. (New) The access point apparatus according to claim 13, wherein:
the first signal strength information value includes the signal strength of the current access point detected by the mobile station or the signal strength of the mobile station detected by the current access point, and
the second signal strength information value includes the signal strength of the target access point detected by the mobile station or the signal strength of the mobile station detected by the target access point.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for A wireless roaming method to comprise determining, by a current access point, whether a mobile station is in a boundary state, 
> The ability for wherein the boundary state includes that a difference between a first signal strength information value and a second signal strength information value of the mobile station is less than a boundary threshold value, 
> The ability for the first signal strength information value representing a signal strength between the mobile station and the current access point, and the second signal strength information value representing a signal strength between the mobile station and a target access point;
> The ability for in response to the mobile station being in the boundary state, determining, by the current access point, whether a key for the target access point corresponding to the mobile station is stored;
> The ability for in response to the key not being stored, performing, by the current access point, a key exchange on behalf of the mobile station with the target access point to obtain a key corresponding to the mobile station, 
> The ability for wherein the key exchange includes:
sending, by the current access point, key request information to the target access point, the key request information including a MAC address of the mobile station that is represented,
obtaining, by the current access point, key request feedback information from the target access point,
calculating, by the current access point, based on the key request feedback information and obtaining a key, and
confirming, by the current access point, the key with the target access point; and
sending, by the current access point, the key to the mobile station.

5.  Note that prior art Jang, Sharma, Dimou and Isaraelsson/Wang, which was/were applied in the Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

6.  Newly identified pertinent prior art is listed in the PTO-892 form but the examiner notes that they do not teach the entire inventive concept.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414